[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER RE: DISCOVERY
1. Mr. Ferguson's deposition to be completed by January 15, 2000. Documents to be provided as in prior order.
2. Defendants' depositions to be completed by March 1, 2000. Documents to be provided as in prior order.
3. There is no requirement that Mr. Ferguson's deposition necessarily be completed before defendants' depositions are CT Page 16586 begun.
4. Rulings on specific motions:
         a. Numbers 150 and 150.10: Motion for protective order denied, with the understanding that Mr. Ferguson has an earlier completion deadline.
         b. Numbers 151 and 152: Objection to motion for protective order sustained.
         c. Number 153: Motion to modify protective order. Not ruled on at this time, as not argued on December 17, 1999.
         d. Number 154: Motion to Compel moot in light of above rulings.
5. This order may be modified by agreement of counsel.
Beach, J.